El Juez Asociado Señor Hutchison,'
emitió la opinión del tribunal.
El apelante fué convicto de una infracción al artículo 54 de la Ley “proveyendo lo necesario para la incorpora-ción de compañías de seguros,del país, para regular el ne-gocio de seguros en Puerto Rico, y para otros fines,” Le-yes de 1921, pág. 523.
El, artículo 54 de la citada ley, en lo pertinente a la cuestión aquí envuelta, dice así:
“'Cualquier solicitante, agente, médico examinador, u otra persona, que, a sabiendas e intencionalmente, emitiera un informe falso, alterara o desfigurara la verdad de los hechos, o introdujera dato, o detalle alguno en una solicitud de seguro, o en un informe, o dic-tamen con relación a la misma, teniendo conocimiento de que ese dato o detalle no fuere cierto, con la premeditación de obtener ho-norarios, comisión, dinero u otros beneficios, será culpable de un delito menos grave ...”
*218La denuncia en este caso dice así:
“El Fiscal del Distrito de Ponce, formula denuncia contra Joa-quín Tellecliea, por delito de Inf. al Art. 54 de la Ley de Segtíros de Puerto Rico, de 1921, cometido de la manera siguiente:
“Allá por el mes de febrero de 1923, y con anterioridad a la pre-sentación de esta denuncia, y en Ponce, P. R., que forma parte del Distrito Judicial de Ponce, P. R., ilegal, a sabiendas e intencional-mente y actuando como agente de la Compañía de Seguros de Vida ‘The Manufacturers’ Life Insurance Co.,’ que es una corporación extranjera debidamente autorizada para hacer negocios en Puerto Rico, y en ocasión de haberse presentado a dicha corporación una solicitud de póliza por Carlos Juan Gerardino, el citado Joaquín Tellecliea emitió, como tal agente, un informe falso con relación a la misma en el que desfiguró la verdad de los hechos haciendo constar que Carlos Juan Gerardino se encontraba en buen estado de salud, teniendo conocimiento de que el referido Carlos Juan Gerardino es-taba en muy mal estado de salud y que padecía de tuberculosis pul-monar, con la premeditación de obtener, como obtuvo, una suma de dinero en concepto de comisión.”
El alegato del apelante parece contener una copia verbatim del alegato de los apelantes en los casos Nos. 2754, El Pueblo v. Gerardino, y 2755, El Pueblo v. Valedón, los cuales acabamos de resolver. La contención del apelante no ha tenido la aprobación de la mayoría de ios jueces de este Tribunal en los casos a que acabamos de hacer refe-rencia; pero aún cuando la corte hubiese llegado a una conclusión distinta en cuanto a este extremo, una revoca-ción en cualquiera de aquellos casos no habría afectado el resultado del presente.
En su argumentación, el apelante pasa por alto el hecho de que al acusado se le imputaba no el haber insertado in-formación o detalles falsos en una solicitud de seguro, como en los casos anteriores, sino el haber suministrado un in-forme falso, como agente de la compañía, con el fin de obte-ner su comisión como tal agente.

La senteneia apelada debe ser eonfi/nnada.